Name: Commission Directive 88/571/EEC of 10 November 1988 adapting to technical progress Council Directive 79/196/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection
 Type: Directive
 Subject Matter: nan
 Date Published: 1988-11-17

 Avis juridique important|31988L0571Commission Directive 88/571/EEC of 10 November 1988 adapting to technical progress Council Directive 79/196/EEC on the approximation of the laws of the Member States concerning electrical equipment for use in potentially explosive atmospheres employing certain types of protection Official Journal L 311 , 17/11/1988 P. 0046 - 0047 Finnish special edition: Chapter 13 Volume 17 P. 0140 Swedish special edition: Chapter 13 Volume 17 P. 0140 *****COMMISSION DIRECTIVE OF 10 NOVEMBER 1988 ADAPTING TO TECHNICAL PROGRESS COUNCIL DIRECTIVE 79/196/EEC ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES EMPLOYING CERTAIN TYPES OF PROTECTION ( 88/571/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY, HAVING REGARD TO COUNCIL DIRECTIVE 76/117/EEC OF 18 DECEMBER 1975 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF, HAVING REGARD TO COUNCIL DIRECTIVE 79/196/EEC OF 6 FEBRUARY 1979 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES EMPLOYING CERTAIN TYPES OF PROTECTION ( 2 ), AS AMENDED BY DIRECTIVE 84/47/EEC ( 3 ), AND IN PARTICULAR ARTICLE 5 THEREOF, WHEREAS, IN VIEW OF THE PRESENT STATE OF TECHNICAL PROGRESS, IT IS NOW NECESSARY TO ADAPT THE CONTENTS OF THE HARMONIZED STANDARDS REFERRED TO IN ANNEX I TO DIRECTIVE 79/196/EEC; WHEREAS, IN VIEW OF THE NATURE OF THE EQUIPMENT CONCERNED, A TRANSITIONAL PERIOD MUST BE LAID DOWN IN ORDER TO ENABLE THE INDUSTRY TO ADPT ADEQUATELY TO THE AMENDMENTS INTRODUCED INTO THE STANDARDS; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE ON THE ADAPTATION TO TECHNICAL PROGRESS OF THE DIRECTIVES FOR THE ELIMINATION OF TECHNICAL BARRIERS TO TRADE IN THE SECTOR OF ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES, HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ANNEX I TO DIRECTIVE 79/196/EEC IS HEREBY REPLACED BY THE ANNEX TO THIS DIRECTIVE . ARTICLE 2 1 . MEMBER STATES SHALL BRING INTO FORCE THE NECESSARY PROVISIONS IN ORDER TO COMPLY WITH THIS DIRECTIVE NOT LATER THAN 31 DECEMBER 1989 AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . 2 . HOWEVER, UNTIL 31 DECEMBER 2009, MEMBER STATES SHALL CONTINUE TO APPLY THE MEASURES PROVIDED FOR IN ARTICLE 4 OF DIRECTIVE 76/117/EEC AS REGARDS THE EQUIPMENT FOR WHICH CONFORMITY TO THE HARMONIZED STANDARDS REFERRED TO IN DIRECTIVE 79/196/EEC, IN ITS VERSION OF 16 JANUARY 1984, IS ATTESTED BY THE CERTIFICATE OF CONFORMITY REFERRED TO IN ARTICLE 8 OF DIRECTIVE 76/117/EEC, PROVIDED THAT THIS CERTIFICATE HAS BEEN ISSUED BEFORE 1 JANUAR 1993 . ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS, 10 NOVEMBER 1988 . FOR THE COMMISSION COCKFIELD VICE-PRESIDENT ( 1 ) OJ NO L 24, 30 . 1 . 1976, P . 45 . ( 2 ) OJ NO L 43, 20 . 2 . 1979, P . 20 . ( 3 ) OJ NO L 31, 2 . 2 . 1984, P . 19 . ANNEX "ANNEX I HARMONIZED STANDARDS THE HARMONIZED STANDARDS TO WHICH EQUIPMENT MUST CONFORM, DEPENDING ON THE TYPE OF PROTECTION, ARE THE EUROPEAN STANDARDS REFERRED TO IN THE TABLE BELOW . EUROPEAN STANDARDS ( DRAWN UP BY CENELEC, 2, RUE BREDERODE, PO BOX 5, B-1000 BRUSSELS ) 1.2.3.4NUMBER TITLE EDITION DATE EN 50014 _ ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : // // // GENERAL REQUIREMENTS 1 MARCH 1977 // _ AMENDMENT 1 // JULY 1979 // _ AMENDMENT 2 // JUNE 1982 // _ AMENDMENTS 3 AND 4 // DECEMBER 1982 // _ AMENDMENT 5 // FEBRUARY 1986 EN 50015 _ ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : // // // OIL IMMERSION ""O" 1 MARCH 1977 // _ AMENDMENT 1 // JULY 1979 EN 50016 _ ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : // // // PRESSURIZED APPARATUS ""P" 1 MARCH 1977 // _ AMENDMENT 1 // JULY 1979 EN 50017 _ ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : // // // POWDER FILLING ""Q" 1 MARCH 1977 // _ AMENDMENT 1 // JULY 1979 EN 50018 _ ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : // // // FLAMEPROOF ENCLOSURE ""D" 1 MARCH 1977 // _ AMENDMENT 1 // JULY 1979 // _ AMENDMENT 2 // DECEMBER 1982 // _ AMENDMENT 3 // NOVEMBER 1985 EN 50019 _ ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : // // // INCREASED SAFETY ""E" 1 MARCH 1977 // _ AMENDMENT 1 // JULY 1979 // _ AMENDMENT 2 // SEPTEMBER 1983 // _ AMENDMENT 3 // DECEMBER 1985 EN 50020 _ ELECTRICAL EQUIPMENT FOR USE IN POTENTIALLY EXPLOSIVE ATMOSPHERES : // // // INTRINSIC SAFETY ""I" 1 MARCH 1977 // _ AMENDMENT 1 // JULY 1979 // _ AMENDMENT 2 // DECEMBER 1985' // // // //